Bartol, J.,
delivered the opinion .of this Court,
The appellee, defendant below, was sued upon a contract made by it, as a .carrier, with the appellant for the transportation of a package of merchandise from the city of New York to Baltimore. The contract was evidenced by a printed receipt signed by the agent of the appellee and delivered to the appellant’s agent in New York, containing a stipulation that in no event “shall the holder hereof demand beyond the sum of fifty dollars, at which the article forwarded is hereby valued, unless otherwise herein expressed, or unless specially insured (by the company) and so specified in this receipt.” It was proved that the parcel when delivered to the appellee was enclosed in an oil-cloth wrapper, its contents were not visible and could not be known, and were not disclosed to tbe appellee or any statement of the value given, and no special insurance was made. The contents of the parcel were proved to be light and costly goods of the value of $075. It was admitted that the plaintiff *335called on tbe defendant for tbe parcel, offering to pay freight,, bnf lias never received it, nor any account of what had become' of if, and lie claims in this action to recover its valué.
The Court, below, at the instance of the defendant, instruct ted the jury that the receipt constituted a special contract between the parties for the carriage of the package,- binding upon both, and that" tbe plaintiff could only recover hi this suit the sffm at which the package was valued in the receipt,, with interest thereon. In our opinion there was no error in this ruling. The right of carriers to restrict their common' law liability by express contract,- is now too well settled to' be any longer questioned ! It is established by numerous-decisions both in England and in this country, and rest's upon the plainest and most obvious grounds of reason and justice.In Dorr vs. The New Jersey Steam Navigation Company, 1 Kernan, 485, Judge Parker, in a very able and’ satisfactory opinion, after citing numerous authorities, has laid down very clearly the reasons in support of this position, and without repeating what has been so well said in that case, we' thinfc if the question were a new one, it might safely rest-upon the reasoning of Judge Parker in the case cited. See, also, Judge Nelson’s opinion, 6 How, 382.
A question has sometimes arisen as-to the effect of a notice* in limiting the carriers-liability; but that question does not-arise here. The receipt executed by tbe appellee and1 accepted by the appellant constituted the contract between tlieparties, and both, upon reason and authority, they are bound by its terms. The contents and value of tbe parcel were not disclosed to tbe appellee, and it was expressly agreed that its-value was fifty dollars. Like in a valued policy of insurance, to which the contract in question is analogous, the amount , of risk assumed by the appellee was fixed by the agreement,,; and must, in case of loss, be the measure of the appellant’s*! recovery.-
*336(Decided June 11th, 1866.)
The ease presented by the bill of exceptions is one of the liability of the carrier for the loss of the goods. There is no evidence of any illegal conversion or fraudulent appropriation of the property by the appellee, arid in the absence of proof, fraud cannot be presumed,

Judgment affirmed.